        Case 2:06-cr-00318-JCM-NJK Document 121 Filed 05/21/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Frank Adolph Thomas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:06-cr-318-JCM-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Second Request)
14   FRANK ADOLPH THOMAS,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Frank Adolph Thomas,
21   that the Revocation Hearing currently scheduled on Friday, May 31, 2019 at 10:30 am, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than seven (7)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     Defense counsel will be out the district during the currently scheduled
26   revocation hearing date.
        Case 2:06-cr-00318-JCM-NJK Document 121 Filed 05/21/19 Page 2 of 3




 1          2.      The defendant is not in custody and agrees with the need for the continuance.
 2          3.      The parties agree to the continuance.
 3          4.      The probation officer supervising Mr. Thomas agrees with the need for this
 4   continuance.
 5          This is the second request for a continuance of the revocation hearing.
 6          DATED this 21st day of May, 2019.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10       /s/ Monique Kirtley                            /s/ Daniel J. Cowhig
      By_____________________________                By_____________________________
11    MONIQUE KIRTLEY                                DANIEL J. COWHIG
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:06-cr-00318-JCM-NJK Document 121 Filed 05/21/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:06-cr-318-JCM-NJK
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     FRANK ADOLPH THOMAS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                    June 12, 2019,
     Friday, May 31, 2019 at 10:30 a.m., be vacated and continued to ________________ at the

12   hour of 10:30 a.m.

13                 May___
            DATED this 22,day
                           2019.
                              of May, 2019.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
